PER CURIAM.
We affirm the trial court’s dismissal of appellant’s third amended complaint with prejudice. We find that the trial court did not abuse its discretion in precluding appellant from further amending his complaint after having permitted appellant to amend his complaint three prior times. Alvarez v. DeAguirre, 395 So.2d 213, 217 (Fla. 3d DCA 1981); Price v. Morgan, 436 So.2d 1116 (Fla. 5th DCA 1983), review denied, 447 So.2d 887 (Fla.1984); Smith v. Barnett Bank of Murray Hill, 350 So.2d 358, 359 (Fla. 1st DCA 1977); see Unitech Cory. v. Atlantic Nat’l Bank of Miami, 472 So.2d 817 (Fla. 3d DCA 1985).
Our determination makes it unnecessary for us to reach the remaining point on appeal.
Affirmed.